Title: To James Madison from Wilson Cary Nicholas, [ca. 25 March] 1802
From: Nicholas, Wilson Cary
To: Madison, James


Dear Sir
[ca. 25 March 1802]
The enclosed letter was sent to me by Genl. Marshal, who begs that you will send it under cover to Mr. Livingston with a request that he will give it a conveyance. I have obtained a list of all the French Vessels that were captured by the vessels of the U. S. upon comparing that list with your report I find it contains upwards of twenty vessels not included in your report, I have marked all the vessels in this list that are in the report. Will you be so good as to inform me how it happens that those vessels not noticed by you are not to be paid for, the right of appeal (if it exists) I presume applies to them as well as to others, it has been attempted to induce a belief that if we admit the principle that one vessel is to be paid for because a right of appeal existed, that it will involve us for millions. It is important therefore to be able to say what the utmost sum will be that we may be bound for. Be pleased to let me have the enclosed list and any information that you may think proper to give by 12 O’Clock. I am Dear Sir your affectionate hum. Serv.
W. C. Nicholas
my note will be paid when due
 

   
   RC (PHC). Undated. Conjectural date here supplied on the basis of internal evidence (see n. 1). Enclosure not found.



   
   On 25 Mar. Nicholas was appointed chairman of a Senate committee considering a bill to make appropriations for defraying expenses that might arise from carrying into effect the Franco-American Convention of 1800 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 204). The report that Nicholas refers to is probably the estimate prepared by JM of expenses necessary for carrying the convention into effect, which was submitted to Jefferson on 11 Jan. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:365); the report as printed, however, does not include a list of captured French vessels. There is such a list of fifteen ships under the heading “Statement of French armed vessels captured by the public armed vessels of the United States on or before the 30th of September 1800 & not condemned on that day, and of those captured since that day,” dated 3 Mar. 1802 (DNA: RG 59, ML; 2 pp.; docketed by Wagner).



   
   For the sum Nicholas borrowed from JM, see his letter to JM, 4 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:439–40).


